                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

STEVEN AND JOANNA CONE, ET AL.,                    §
                                                   §
                Plaintiffs,                        §
                                                   §
v.                                                 §
                                                   §   CASE NO. 4:17-CV-00001-ALM-KPJ
VORTENS, INC., SANITARIOS                          §
LAMOSA S.A. DE C.V., and                           §
PORCELANA CORONA DE MEXICO,                        §
SA. DE C.V.,                                       §
                                                   §
                Defendant.                         §

                              MEMORANDUM OPINION AND ORDER

       Before the Court is Defendant Porcelana Corona de Mexico, S.A. de C.V. f/k/a Sanitarios

Lamosa S.A. de C.V. a/k/a Vortens’ (“Defendant”) Motion to Exclude Expert Opinions of Shawn

Capser (the “First Motion”) (Dkt. 106), to which Plaintiffs filed a response (Dkt. 123), Defendant

filed a reply (Dkt. 127), and Plaintiffs filed a sur-reply (Dkt. 132). Also before the Court is

Defendant’s Motion to Exclude Plaintiffs’ Untimely Expert Report (the “Second Motion”) (Dkt.

133) to which Plaintiffs filed a response (Dkt. 146), Defendant filed a reply (Dkt. 153), and

Plaintiffs filed a sur-reply (Dkt. 158). Both motions (collectively, the “Motions”) (Dkts. 106, 133)

involve Plaintiffs’ expert, Dr. Shawn Capser (“Dr. Capser”). As set forth below, the Court finds

both Motions (Dkts. 106, 133) are DENIED.

                                    I.      BACKGROUND

       This action arises from alleged manufacturing and/or marketing defects in certain ceramic

Vortens toilet tanks. Plaintiffs’ Second Amended Complaint and Class Action (Dkt. 74) is the

operative complaint herein. The toilet tanks at issue were manufactured, designed, produced, and

distributed by Sanitarios Lamosa, now known as Porcelana Corona. See Dkt. 74 at ¶¶ 16-17. As a
result of their claimed damages, Plaintiffs have alleged four causes of action against Defendant:

(1) strict products liability; (2) breach of implied warranty; (3) negligence; and (4) violations of

the Texas Deceptive Trade Practices Act (“DTPA”). Id. at ¶¶ 119-157. Plaintiffs seek injunctive

relief and monetary damages against Defendant, including exemplary damages, treble damages

under the Texas DTPA, and attorneys’ fees. Id. at ¶¶ 158-165. Plaintiffs also seek to represent a

putative class defined as all owners of Vortens toilet tank models #3464, #3412, #3404, #3425,

and #3436 manufactured by Defendant between 2004-2012. Id. at ¶¶ 96-97. The parties have

reached a settlement agreement as to some tanks and some years (see Dkt. 191), but they have not

reached agreement regarding all claims (see Dkt. 188). Accordingly, Plaintiffs’ Second Motion for

Class Certification (Dkt. 194) with respect to those remaining claims is currently pending before

the Court.

                                    II. LEGAL STANDARD

       Rule 702 of the Federal Rules of Evidence governs the admissibility of expert testimony.

While the district court must act as a gatekeeper to exclude all unreliable expert testimony, “the

rejection of expert testimony is the exception rather than the rule.” FED. R. EVID. 702 advisory

committee's notes (2000) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579 (1993);

Kumho Tire Co. v. Carmichael, 526 U.S. 137, (1999)). Expert testimony is admissible only if the

proponent demonstrates that: (1) the expert is qualified; (2) the evidence is relevant to the case;

and (3) the evidence is reliable. Watkins v. Telsmith, Inc., 121 F.3d 984, 988-89 (5th Cir. 1997).

       In this case, Defendant’s challenges to Dr. Capser with respect to the First Motion primarily

focus on the reliability of his opinions. To be reliable and therefore admissible under Rule 702 of

the Federal Rules of Evidence, expert testimony as to a scientific, technical, or other specialized

area must: (1) assist the trier of fact to understand the evidence or to determine a fact in issue; (2)



                                                  2
be based upon sufficient facts or data; (3) be the product of reliable principles and methods; and

(4) have reliably applied the principles and methods to the facts. FED. R. EVID. 702. In evaluating

the scientific validity or reliability of expert testimony, the Court in Daubert noted some non-

exclusive factors for the district court to consider: (1) whether the theory or technique has been

tested; (2) whether the theory or technique has been subjected to peer review and publication; (3)

the known or potential rate of error of the method used; (4) the existence and maintenance of

standards and controls in the methodology; and (5) whether the theory or method has been

generally accepted by the scientific community. Daubert, 509 U.S. at 593-94. "But, as the Court

stated in Daubert, the test of reliability is “‘flexible,’ and the Daubert factors neither necessarily

nor exclusively apply to all experts or in every case. Rather, the law grants a district court the

same broad latitude when it decides how to determine reliability as it enjoys in respect to its

ultimate reliability determination.” Kumho Tire, 526 U.S. at 151.

       In determining the admissibility of expert testimony, the trial court is not to consider the

conclusions generated by an expert witness, but only the principles and methodology used to reach

those conclusions. See Daubert, 509 U.S. at 595. “When the principles and methodology are

sufficient to allow the expert opinion to be presented to the jury, the party challenging the

testimony must resort to ‘vigorous cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof’ as the means to attack ‘shaky but admissible evidence.’”

Burton v. Wyeth-Ayerst Labs. Div. of American Home Prods. Corp., 513 F. Supp. 2d 708, 710

(N.D. Tex. 2007) (citing Daubert, 509 U.S. at 596).

                                          III. ANALYSIS

       Dr. Capser is Plaintiffs’ designated statistics expert. See Dkt. 106. Dr. Capser provided a

Preliminary Investigative Report (the “Preliminary Report”) (Dkt. 106-2) on January 16, 2018,



                                                  3
and a Supplemental Report (the “Supplemental Report”) (Dkt. 133-1) on April 20, 2018. The First

Motion (Dkt. 106), filed on April 23, 2018, objects to the substance of the opinions in the

Preliminary Report and seeks to exclude Dr. Capser’s testimony altogether. See Dkt. 106. The

Second Motion (Dkt. 133), filed on May 21, 2018, objects to the Supplemental Report because it

was provided to Defendant after the expert discovery deadline of April 9, 2018.1 See Dkt. 133.

        On September 14, 2017, the Court entered a First Amended Class Certification Scheduling

Order (Dkt. 50) establishing the following deadlines related to expert discovery: (1) Plaintiffs’

deadline to serve expert reports on January 16, 2018; (2) Defendant’s deadline to serve expert

reports on February 15, 2018; (3) deadline for completion of expert discovery on March 9, 2018;

and (4) deadline to file a Daubert/Kumho challenge to any designated expert on March 21, 2018.

See Dkt. 50.

        Plaintiffs designated Dr. Capser on January 16, 2018, and Defendant designated their

experts, on February 15, 2018. Wilson Martinez (“Mr. Martinez”), Defendant’s current plant

manager, was one of the experts designated by Defendant on February 15, 2018. See Dkt. 133 at

1. The parties timely submitted expert reports with their designations. See id. Dr. Capser was

deposed March 5, 2018, and Mr. Martinez was deposed March 8, 2018. Id. Apparently, the report

submitted by Mr. Martinez opined that Dr. Capser had “misinterpreted” the data on which his

opinions were based, and thereafter, Defendant provided revised data to Plaintiffs at Mr.

Martinez’s deposition on March 8, 2018. Id. On February 26, 2018, a Second Amended Scheduling

Order (Dkt. 100) was entered, pursuant to the parties’ joint motion (Dkt. 98), extending the

deadline for completion of expert discovery to April 9, 2018, and the deadline to file a

Daubert/Kumho challenge to any expert witness to April 23, 2018. See Dkt. 100.


1
 The Court notes that while the basis asserted for the Second Motion is the timelines of the Supplemental Report,
Defendant continues to attack the substance of the opinions contained therein. See generally Dkt. 106.

                                                       4
       A. RELIABILITY OF DR. CAPSER’S OPINIONS

       Defendant seeks to exclude Dr. Capser’s opinions and testimony regarding the accuracy of

Defendant’s “claim rate and [its] production and release of alleged defective product,” opinions

and testimony which Defendant argues are unreliable and unsupported. See generally id.

Anticipating that Plaintiffs will attempt to offer Dr. Capser’s testimony as evidence of numerosity

as required by Federal Rule of Civil Procedure 23, Defendant further argues that Dr. Capser’s

opinions are not reliable support for class certification purposes. Id. at 14. Plaintiffs respond that:

(1) Dr. Capser applied accepted methodologies in reaching his opinions; and (2) his opinions meet

the Daubert standard for class certification consideration. See generally Dkt. 123.

       “Issues arising out of the use of expert witnesses at the class certification stage have

beguiled the federal courts[.] . . . The problem, if problem it be, is one of a mismatch between

evidence and timing, with ultimate merits evidence being weighed before the conclusion of the

discovery phase of the lawsuit.” 3 NEWBERG ON CLASS ACTIONS § 7:24 (5th ed.). In Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338 (2011), the Supreme Court made clear that courts could—and

indeed should—look at the merits at certification. Id. at 350-51. (Concluding that the rigorous

analysis required to determine the certification question will necessarily “entail some overlap with

the merits of the plaintiff’s underlying claim.”). Following Wal-Mart , the trend has been that

courts will apply some form of Daubert analysis at class certification. The split is whether the

approach should be limited or whether a full and conclusive Daubert analysis, including an

assessment of the expert’s persuasiveness, is required. 3 NEWBERG ON CLASS ACTIONS § 7:24

       While the Fifth Circuit has not explicitly decided this question since Wal-Mart, the courts

in this circuit appear to follow a limited Daubert approach. See, e.g., Steward v. Janek, 315 F.R.D.

472, 478 (W.D. Tex. 2016); Ancar v. Murphy Oil, U.S.A, Inc., 2007 WL 3270763, at *1 (E.D. La.



                                                  5
2007) (“A full review under Daubert is not suitable to class certification proceedings.”); Turner v.

Murphy Oil USA, Inc., 2006 WL 91364 (E.D. La. 2006) (concluding that only a limited Daubert

review was appropriate at the class certification stage). As the Court explained in Turner:

       [A] district court may not weigh conflicting expert evidence or engage in a
       statistical dueling of experts. The question for the district court at the class
       certification stage is whether the plaintiffs’ expert evidence is sufficient to
       demonstrate common questions of fact warranting certification of the proposed
       class, not whether the evidence will ultimately be persuasive.

Turner v. Murphy Oil, 2006 WL 91364, at *3 (citing In re Visa Check/Master Money Antitrust

Litig., 280 F.3d 124, 135 (2d Cir. 2001) (internal quotation marks omitted)). In other words, with

respect to expert evidence at the class certification stage, “the Federal Rules of Evidence apply,

albeit in a relaxed fashion.” Anderson Living Trust v. WPX Energy Prod., LLC, 306 F.R.D. 312,

377 (D.N.M.), adhered to on reconsideration, 312 F.R.D. 620 (D.N.M. 2015).

       Under this “limited” or “relaxed” Daubert analysis, a court is required to review the

expert’s opinion to ensure that it contains no flaws that would render it inadmissible as a matter of

law. Ancar v. Murphy Oil, 2007 WL 3270763, at *2 (internal citations omitted). Thus, the court’s

review should be limited to the opinion’s reliability and relevance to the requirements of class

certification. Id. Furthermore, the court does not determine at this time whether the expert opinion

would pass muster at the time of trial on issues like causation; nor does the Court’s ruling at the

time of class certification preclude a full Daubert analysis at the appropriate time. Id.

       The Court finds that Dr. Capser’s testimony meets these requirements. Dr. Capser is

qualified in the field of statistical and reliability methods, and he is a certified Master Black Belt

in Six Sigma. See Dkt. 146-4 at 4. His substantial knowledge, skill, experience, training, and

education in these areas will assist the trier of fact. In addition, Dr. Capser’s methodology includes

generally-accepted methods and principles within the field of statistics, including the application



                                                  6
of Six Sigma metrics and statistics. See, e.g., Dkt. 146-1; 146-4; 146-5; 146-8. Therefore, the Court

finds the testimony is admissible at this stage of the litigation. Because Defendant’s challenges to

Dr. Capser’s opinions go primarily to the weight of his opinions, Defendant must resort to

“vigorous cross-examination” and “presentation of contrary evidence” as the means to attack

admissible evidence it considers to be “shaky.” Burton v. Wyeth-Ayerst Labs., 513 F. Supp. 2d at

710 (citing Daubert, 509 U.S. at 596) (internal quotation marks omitted).

       B. TIMELINESS OF THE SUPPLEMENTAL REPORT

       With respect to the Second Motion (Dkt. 133), Defendant complains that “Plaintiffs waited

until 4:45 p.m. on April 20, 2018, the Friday before the Monday deadline to file Daubert/Kumho

challenges to expert witnesses, [and] to submit Dr. Capser’s [S]upplemental [R]eport.” Dkt. 133

at 2. Defendant argues the Supplemental Report was intended to correct deficiencies in the

Preliminary Report and avoid exclusion. See Dkt. 133 at 3. Defendant objects to “this second bite

at the apple” and notes that Plaintiffs failed to seek leave of Court to supplement their expert

witness opinions and did not seek an extension of the expert designation deadlines. Id. (citing

Metro Ford Truck Sales, Inc. v. Ford Motor Co., 145 F.3d 320, 324 (5th Cir. 1998)). Plaintiffs

respond that the Supplemental Report was timely pursuant to Federal Rule of Civil Procedure

26(e). See Dkt. 146 at 2.

       “Rule 26(a) requires the expert’s initial report to include ‘a complete statement of all

opinions the witness will express and the basis and reasons for them.’” Culter v. Louisville Ladder,

Inc., 2012 WL 2994271, at *5 (S.D. Tex. 2012) (quoting FED. R. CIV. P. 26(a)(2)(B)(i) (emphasis

in original)). In addition, the Federal Rules of Civil Procedure impose a duty to supplement expert

reports. See FED. R. CIV. P. 26(a)(2)(E); 26(e). “The purpose of rebuttal and supplementary

disclosures is just that—to rebut and to supplement. These disclosures are not intended to provide



                                                 7
an extension of the deadline by which a party must deliver the lion's share of its expert

information.” Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 572 (5th

Cir. 1996); see also Culter, 2012 WL 2994271 at *5; Gallagher v. S. Source Packaging, L.L.C.,

568 F. Supp. 2d 624, 631 (E.D.N.C. 2008) (“Courts distinguish ‘true supplementation’ (e.g.

correcting inadvertent errors or omissions) from gamesmanship, and have therefore repeatedly

rejected attempts to avert summary judgment by ‘supplementing’ an expert report with a ‘new and

improved’ expert report.”). The decision to strike a “supplemental” report, however, lies within

the discretion of the court. See Reliance Ins. Co. v. La. Land & Exploration Co., 110 F.3d 253,

257–58 (5th Cir. 1997) (finding that the district court did not abuse its discretion in refusing to

allow a late filed supplemental report).

       Federal Rule of Civil Procedure 16(b) authorizes federal courts to control and expedite the

discovery process through a scheduling order. FED. R. CIV. P. 16(b). Rule 37(b)(2)(B) authorizes

the district court to impose sanctions on a disobedient party by refusing to allow that party to

introduce designated matters into evidence. FED. R. CIV. P. 37(b)(2)(B). The following four

factors are considered when a district court excludes expert testimony as a sanction for a violation

of a discovery order:

       (1) the explanation, if any, for the party's failure to comply with the discovery order;

       (2) the prejudice to the opposing party of allowing the witnesses to testify;

       (3) the possibility of curing such prejudice by granting a continuance; and

       (4) the importance of the witnesses' testimony.

Sierra Club v. Cedar Point Oil Co. Inc., 73 F.3d at 572.

       Upon review of these factors, the Court finds that exclusion of the Supplemental Report is

not warranted under these circumstances. First, the Court finds Plaintiffs’ explanation for the delay



                                                 8
to be reasonable in light of Defendant’s supplementation of discovery during and after Mr.

Martinez’s deposition on March 8, 2018 (see, e.g., Dkt. 146-8), the production of “more than

25,000 additional pages of claims materials” on April 11, 2018 (see Dkt. 146 at 6), and Dr.

Capser’s apparent “misinterpretation” arising from the manner by which data was “filtered” for a

single tank model vs. a “family” of models (see Dkts. 146 at 5-6: 146-8 at 8, 12). Furthermore, the

analysis in the Supplemental Report contains no new categories of opinions, but rather revises the

analysis in the Preliminary Report as a result of the supplemental production by Defendant. Thus,

the first factor supports a finding that the supplementation was justified.

       The second and third factors also weigh in favor of allowing the Supplemental Report.

Defendant failed to explain how it will suffer any prejudice, nor does it specifically identify any

new opinions or “last-minute conclusions” not previously contemplated. Compare Reliance Ins.

Co. v. La. Land & Exploration Co., 110 F.3d 253, 257–58 (5th Cir.1997). Moreover, Plaintiffs’

motion for class certification remains pending, and it is likely that future discovery in preparation

of a trial on the merits will require additional supplementation of the statistical analyses and the

conclusions arising therefrom.

       Finally, there is no credible argument that Dr. Capser’s opinions lack importance since his

opinions involving the lack of process control to prevent the distribution of defective product

potentially provide the basis for the Rule 23 numerosity element, as well as Plaintiffs’ product

defect theory.

                                       IV. CONCLUSION

       For the foregoing reasons, the Court finds that the testimony of Plaintiffs’ expert, Dr.

Capser, survives Defendant’s Daubert challenge at this time.




                                                  9
.         IT IS THEREFORE ORDERED that Defendant’s Motion to Exclude Expert Opinions

    of Shawn Capser (Dkt. 106) and Defendant’s Motion to Exclude Plaintiffs’ Untimely Expert

    Report (Dkts. 133) are DENIED.

          IT IS SO ORDERED.

          SIGNED this 28th day of March, 2019.

                    .


                                            ____________________________________
                                            KIMBERLY C. PRIEST JOHNSON
                                            UNITED STATES MAGISTRATE JUDGE




                                              10
